In a proceeding to validate a petition designating John J. Boyle as a candidate in a primary election to be held on September 15, 1992, for the nomination of the Democratic Party as its candidate for the public office of Member of the Assembly from the 44th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Vinik, J.), dated August 19, 1992, which denied the application.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly invalidated those signatures that were witnessed by Commissioners of Deeds who had not taken the oaths of the signatories nor obtained any statements from them as to the truth of the statements to which they subscribed their names (see, Matter of Zunno v Fein, 175 AD2d 935, 936). The appellant’s remaining contentions do not warrant a contrary result. Harwood, J. P., Balletta, Eiber, O’Brien and Santucci, JJ., concur.